UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF June 26, 2009 (June 23, (Date of Report (date of earliest event reported)) Hughes Communications, Inc. (Exact name of Registrant as specified in its charter) Delaware 001-33040 13-3871202 (State or other jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employee IdentificationNumber) 11717 Exploration Lane Germantown, Maryland 20876 (Address of principal executive office and Zip code (301)428-5500 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 – Financial Information Item 2.06. Material Impairments. On June 22, 2009, Hughes Network Systems, LLC (the “HNS”), a wholly owned subsidiary of Hughes Communications, Inc. (the "Company"),was informedthat Sea Launch Limited Partnership and Sea Launch Company, LLC (collectively, “Sea Launch”) filed a voluntary petition to reorganize under Chapter 11 of the U.S.
